Citation Nr: 1341239	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United States Air Force from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of July 2008 of the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).

In May 2013, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing was prepared and has been included in the claims folder for review.  Here, during the hearing, the undersigned VLJ asked questions sought to elicit testimony that would substantiate the claims.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder."  

Following a review of the appellant's claim, the Board, in September 2013, issued a Decision/Remand.  In that action, the Board concluded that the appellant had not submitted sufficient new and material evidence to reopen his claim for a bilateral eye disability.  However, the Board also found that new and material evidence had been submitted with respect to the claim involving the lower back.  Once the Board reopened the claim, it was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence, as well as a medical opinion.  The claim has since been returned to the Board for review.  

The Board finds that there has been substantial compliance with its September 2013 taskings in the Decision/Remand.  In this regard, the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the record indicates that the AMC contacted the appellant to obtain any additional relevant documents pertinent to the appeal.  The AMC also had the appellant undergo additional medical testing and obtained an etiological opinion concerning the appellant's purported back disorder now on appeal.  Those documents were then included in the claims folder and a supplemental statement of the case was issued.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its September 2013 Decision/Remand instructions.  See Stegall v. West, 11 Vet. Ap. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

 
FINDINGS OF FACT

1.  While on active duty, the appellant did not receive treatment for a lower back disorder.  Moreover, during the appellant's period of active duty, he did not complain of any type of back disorder.  

2.  After service, the appellant started working as a telephone repair technician, where he was required to climb telephone poles and move manholes in order to work on telephone lines.

3.  On two separate occasions in the mid-1980s, the appellant injured his lower back while working for a telephone company.  

4.  Although the appellant has averred that his current back disorder is related to or was caused by his military service, a VA medical doctor has concluded, after reviewing the complete file, that the current back disorder was not caused by or due to the appellant's military service or any incidents therein.   



CONCLUSION OF LAW

The criteria for entitlement to service connection for a lower back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Veterans Claims Assistance Act of 2000 (VCAA) -
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection claim, as well as he and VA's respective responsibilities in obtaining such evidence and information.  Communications also informed the appellant of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Readjudication cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded a VA examination over the course of this appeal, the most recent occurring in November 2013.  The results from the examination are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examination and subsequent report involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Laws and Regulations - Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013).  However, service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III.  Facts and Discussion

A review of the appellant's service treatment records fails to reveal any complaints of or findings that would suggest that the appellant experienced any type of injury to the back.  Moreover, those same medical records are negative for any injuries that might suggest that the appellant was suffering from early manifestations of a disability of the lower back.  The appellant's end-of-service medical examination is negative for any diagnoses of any disorders affecting the back and he denied recurrent back pain in a report of medical history completed at that time.  

The appellant has averred that within one year of his release from service in August 1966, he sought treatment at a VA facility in New York.  However, he has also admitted that he did not actually receive said treatment for complaints involving the back because he did not want to wait for the treatment at the VA hospital.  Because the appellant did not actually receive treatment at the VA facility, there are no VA records suggesting that the appellant sought treatment for a back disorder within one year of service.  

Following the appellant's release from active duty, he began working for a telephone company as a technician.  As a part of his duties, he was required to climb telephone poles and move manhole covers to work on underground telephone lines.  Per the worker's compensation records, the appellant injured his back twice in the mid-1980s.  Both injuries occurred after the appellant moved a manhole cover.  Since that time, the appellant has received treatment via private medical care providers and the VA.  Those records, stemming from the 1980s to the present are negative for any type of opinion that would link the appellant's current back disorder with his military service.  Moreover, those same records do not contain any type of statements that would suggest that the appellant's military service lead to the development of the current disorder.  

After the Board reopened the appellant's claim for benefits, additional medical evidence was sought.  Hence, the issue was returned to the AMC so that a medical examination and opinion could be obtained concerning the etiology of the appellant's current disorder.  Said examination was accomplished in November 2013.  Upon completion of a review of the appellant's medical records and an examination of the appellant, the medical examiner provided the following comments:  

Opine whether it is at least as likely as not . . . the diagnosed condition . . . is related to or caused by the appellant's military service.

MEDICAL OPINION It is not at least as likely as not the diagnosed condition lumbar disc disease with history left radiculopathy, post discectomy, laminectomy and fusion surgery 1988, 1990 with residual of chronic mechanical lower back pain, minimal compression fracture T12-L2, minimal scoliosis DJD, spondylolithesis and surgical scars is related to or caused by the appellant's military service.

RATIONALE C-file and VA-EMR were reviewed.  BVA decision 9/13/2013 and instructions were reviewed.  Lay statements and verbal history were considered in forming this opinion.  

The Veteran was active duty USAF August 7, 1962 to August 5, 1966.

Enlistment H&P 8/07/1962 & Discharge H&P 6/22/1966 do not indicate a history or findings of a lower back or spine condition.  STRS were reviewed and do not indicate a complaint, treatment or history of lower back or spine condition.  

VARO rating 9/13/2004 denies SC for residuals of back injury as there was no evidence that the condition occurred in or was caused by service.

....

It is unlikely if there was a chronic lower back condition existing from in-service that the Veteran would e able to perform the heavy lifting and climbing required during his 20 year occupational history as a telephone cable technician and a lumbar spine condition that would not require medical treatment.  

.....

It is very clear there was a work-related injury starting in 11/1984 which resulted in two separate surgical procedures in 1988 and 1990, with resulting chronic lower back pain, with VAMC records indicating ongoing pain related to the lower back condition.

The examiner concluded by stating that the appellant's current back disorder was more likely related to or caused by post-service back injuries that occurred many, many years after the appellant was discharged from service.  It was further opined:

	. . . it is unlikely the current lumbar spine condition is related to or caused by any military in-service events or injuries.

Service connection may be granted on a presumptive basis for certain chronic disabilities, arthritis, when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  In this case, there is no evidence of record to show that the appellant received treatment for a lower back disorder, including arthritis, within the year immediately following his release from active duty and the evidence does not otherwise establish manifestations within that timeframe.  Accordingly, he is not afforded the presumption set forth under 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, the record contains a negative opinion provided by VA health care provider.  The Board notes that the VA examiner who provided the opinion has not been equivocal.  Rather, the reviewer was very specific and direct in the opinion that was provided.  Based on the clarity and specificity provided in the opinions, the VA reviewer's opinion does not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2013) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinion provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinions" provided by the appellant lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion on which it bases its determination that service connection for a lower back disability is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Turning to the written statements along with the testimony provided by the appellant, the Board acknowledges that the appellant is competent to state that he has experienced lower back pain since service, along with manifestations of an actual disability of the back.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of such assertions.

The Board finds that the statements made by the appellant, to the effect that his back disorder began while in service, inconsistent with the record.  Initially, it is noted that the separation examination was normal, with no relevant complaints raised in the report of medical history.  Moreover, from shortly after he was discharged from service, the appellant was aware of the VA health care program, as evidenced by his statement that he sought treatment through a VA facility in New York.  Yet, when he applied for worker's compensation benefits in the mid-1980s, he did not attribute any low back problems to his active service.  Moreover, none of the doctors who provided treatment for him since service ever concluded that the appellant's lower back symptoms were related to service.  Also, his complaints reflected in the treatment records did not arise until after much-documented occupational injuries.  Overall, then, the Board finds his statements inconsistent with his actions after discharge from active service.  In sum, the Board concludes that the appellant's statements are not credible.

In conclusion, after reviewing the claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability became manifest or otherwise originated during his active duty service.  Moreover, the record does not show the purported disorder is etiologically related to his military service or any incident therein.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lower back disability is denied.  



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


